Opinion filed April 30, 2021




                                       In The


        Eleventh Court of Appeals
                                    ___________

                               No. 11-21-00058-CV
                                    ___________

   PRECISION AMMUNITION, GARY PHILLIPS, AND MATT
                CAMPBELL, Appellants
                                          V.
COLORADO FIREARMS AMMUNITION AND ACCESSORIES,
   LLC. D/B/A CENTENNIAL GUN CLUB, LLC, Appellee


                      On Appeal from the 29th District Court
                            Palo Pinto County, Texas
                          Trial Court Cause No. C49785


                      MEMORANDUM OPINION
       Appellants—Precision Ammunition, Gary Phillips, and Matt Campbell—
have filed in this court an unopposed motion to dismiss this appeal. In the motion,
Appellants state that the parties have resolved the dispute at issue in the underlying
suit and that this appeal is now moot. Appellants also state that the motion to dismiss
is unopposed. Appellants request that we dismiss this appeal. In accordance with
Appellants’ request, we dismiss this appeal. See TEX. R. APP. P. 42.1.
      Appellants’ motion to dismiss is granted, and the appeal is dismissed.


                                                   PER CURIAM


April 30, 2021
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                         2